Name: Commission Regulation (EC) No 895/2001 of 7 May 2001 fixing, for April 2001, the specific exchange rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: accounting;  monetary economics;  financial institutions and credit;  distributive trades;  beverages and sugar
 Date Published: nan

 Avis juridique important|32001R0895Commission Regulation (EC) No 895/2001 of 7 May 2001 fixing, for April 2001, the specific exchange rate for the amount of the reimbursement of storage costs in the sugar sector Official Journal L 126 , 08/05/2001 P. 0004 - 0005Commission Regulation (EC) No 895/2001of 7 May 2001fixing, for April 2001, the specific exchange rate for the amount of the reimbursement of storage costs in the sugar sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 1527/2000(2),Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(3),Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector(4), as last amended by Regulation (EC) No 1642/1999(5), and in particular Article 1(3) thereof,Whereas:(1) Article 1(2) of Regulation (EEC) No 1713/93 provides that the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EC) No 2038/1999 is to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the month of storage. That specific rate must be fixed each month for the previous month. However, in the case of the reimbursable amounts applying from 1 January 1999, as a result of the introduction of the agrimonetary arrangements for the euro from that date, the fixing of the conversion rate should be limited to the specific exchange rates prevailing between the euro and the national currencies of the Member States that have not adopted the single currency.(2) Application of these provisions will lead to the fixing, for April 2001, of the specific exchange rate for the amount of the reimbursement of storage costs in the various national currencies as indicated in the Annex to this Regulation,HAS ADOPTED THIS REGULATION:Article 1The specific exchange rate to be used for converting the amount of the reimbursement of the storage costs referred to in Article 8 of Regulation (EC) No 2038/1999 into national currency for April 2001 shall be as indicated in the Annex hereto.Article 2This Regulation shall enter into force on 8 May 2001.It shall apply with effect from 1 April 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 175, 14.7.2000, p. 59.(3) OJ L 349, 24.12.1998, p. 1.(4) OJ L 159, 1.7.1993, p. 94.(5) OJ L 195, 28.7.1999, p. 3.ANNEXto the Commission Regulation of 7 May 2001 fixing, for April 2001, the specific exchange rate for the amount of the reimbursement of storage costs in the sugar sectorSpecific exchange rate>TABLE>